Citation Nr: 0635271	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-51 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including as secondary to the veteran's 
service-connected disabilities.  

4.  Entitlement to an increased rating for a low back 
disability, currently 40 percent.  

5.  Entitlement to an initial rating greater than 10 percent 
for left lumbar radiculopathy.  

6.  Entitlement to an initial compensable rating for right 
lumbar radiculopathy prior to June 30, 2004.  

7.  Entitlement to an initial rating for right lumbar 
radiculopathy greater than 10 percent from June 30, 2004.  

8.  Entitlement to a compensable rating for residuals of a 
fracture of the left carpal navicular bone.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1982 to February 
1983, plus a period of active duty for training (ACDUTRA) in 
March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  A rating decision in September 
1996 denied an increased rating for the service-connected low 
back disability and denied a compensable rating for the left 
wrist disability.  In a May 1997 letter, the veteran withdrew 
his appeal of the issue relating to the low back disability.  
The Board remanded the case in February 1998 for further 
development of the record concerning the left wrist fracture.  
A rating decision in August 2003 denied service connection 
for a left knee disorder, migraine headaches, and bilateral 
lumbar radiculopathy, and also denied an increased rating for 
the service-connected low back disability.  In March 2004, 
the RO issued a decision that also denied service connection 
for a psychiatric disorder and a total disability rating 
based on individual unemployability.  A rating decision in 
February 2005 granted service connection for left lumbar 
radiculopathy, assigning an initial 10 percent rating, and 
for right lumbar radiculopathy, assigning an initial 
0 percent rating, then a 10 percent rating, effective from 
June 30, 2004.  The veteran disagreed with each of the above 
determinations by the RO.  

The Board notes that the RO has also developed the issue of 
entitlement to an effective date prior to June 30, 2004, for 
a 10 percent rating for right lumbar radiculopathy.  Because 
that issue and the issue concerning an initial compensable 
rating for that disability prior to June 30, 2004, are, in 
effect, the same issue, the Board construes them as a single 
issue and will consider the issues on appeal to be as stated 
above.  

The issues relating to service connection for a chronic 
acquired psychiatric disability and to a total disability 
rating based on individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a left knee disorder.  

2.  The medical evidence does not show that the veteran 
currently has disorder manifested by migraine headaches.  

3.  The medical evidence shows that the veteran's service-
connected low back disability is manifested by pronounced 
limitation of motion, with pain on any movement, that is 
equivalent, in effect, to favorable ankylosis of the 
thoracolumbar spine.  

4.  The medical evidence shows that left lumbar radiculopathy 
has been manifested by no more than mild impairment, with no 
incapacitating episodes, throughout the appeal period.  

5.  Affording the veteran the benefit of the doubt, his right 
lumbar radiculopathy was manifested by mild impairment, but 
no more, with no incapacitating episodes, prior to June 30, 
2004.  

6.  The medical evidence shows that right lumbar 
radiculopathy has been manifested by no more than mild 
impairment, with no incapacitating episodes, beginning June 
30, 2004.  

7.  Affording the veteran the benefit of the doubt, residuals 
of a fracture of the left carpal navicular bone have produced 
painful motion exhibiting significant functional impairment 
throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  The criteria for a rating greater than 40 percent for a 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59 (2006), and 4.71a, Code 5295 (2003).  

4.  The criteria for an initial rating greater than 10 
percent for left lumbar radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 8520 
(2006).  

5.  The criteria for an initial 10 percent rating for right 
lumbar radiculopathy prior to June 30, 2004, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.10, and 4.124a, Code 8520 (2006).  

6.  The criteria for an initial rating greater than 10 
percent for right lumbar radiculopathy beginning June 30, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.10, and 4.124a, Code 
8520 (2006).  

7.  The criteria for 10 percent rating for residuals of a 
fracture of the left carpal navicular bone are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5215 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of October 2002, July 2003, January 2004, and June 
2005 RO letters to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  His VA treatment records through 
November 2002 and private treatment records through October 
2004 have been obtained, he had two hearings, and was 
provided several VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the veteran's 
claim for an increased rating for residuals of his left wrist 
fracture in September 1996, long before passage of the VCAA; 
but the claim was again considered in September 2002, before 
sending the veteran a VCAA letter in October 2002.  
Nevertheless, the RO again considered that claim in 
December 2005, after further evidence, including an 
additional VA examination, was obtained.  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice regarding that claim.  The claims 
for service connection for headaches and a left knee disorder 
and the claims concerning an increased rating for 
manifestations pf the veteran's service-connected back 
disability were considered in August 2003, after the July 
2003 VCAA letter.  Finally, the claims for service connection 
for a psychiatric disorder and for a total disability rating 
based on individual unemployability were considered in March 
2004, after the veteran's was sent the January 2004 VCAA 
letter.  Thus, there was no error in the timing of the VCAA 
notice concerning those issues.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO provided the veteran notice that complies with 
Dingess/Hartman in April 2006 and August 2006 concerning each 
of his claims, including what type of information and 
evidence was needed to substantiate his claims for increased 
ratings or to establish an effective date if those benefits 
are granted.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A left knee disorder

The veteran's service medical records note that he was seen 
in December 1982 complaining that his left knee and ankle had 
been hurting for the last day.  No abnormal clinical findings 
or diagnosis of any left knee disorder was noted.  The 
remainder of the service medical records, including the 
report of service department examinations in March 1987, May 
1996, and November 2000, are completely silent for any 
complaints, abnormal clinical findings, or diagnosis relative 
to any left knee disorder.  

The post-service VA and private treatment records also do not 
mention any left knee complaints or a left knee disorder.  

The veteran testified at a personal hearing at the RO in May 
2004 that he injured his left knee at the time of a fall he 
incurred during Reserve training in 1986 and that he now 
could barely move the knee.  The medical records do reflect 
treatment in March 1986 for a back injury the veteran 
sustained in a fall, and service connection has been 
established for residuals of that injury to his back.  Those 
treatment records, however, do not mention any complaints or 
clinical findings concerning the left knee and no left knee 
disorder was diagnosed.  

As set forth above, service connection requires evidence of a 
current disability.  Although the service medical records do 
show that the veteran complained of his left knee hurting in 
1982, no pertinent abnormal clinical findings were recorded 
at that time and no chronic left knee disorder was diagnosed.  
Moreover, there is no medical evidence of any left knee 
disorder - or even left knee complaints - at any time 
subsequent to December 1982.  

The Board is cognizant that continuity of symptomatology 
following an in-service injury can support a service 
connection claim.  38 C.F.R. § 3.303(b); see, too, Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  However, in this 
case, there is no evidence at all of continued symptomatology 
relative to the veteran's left knee during more than 20 years 
following the notation of left knee pain in service.  
Therefore, the Board finds that any left knee disorder that 
may have been present during service was acute and transitory 
and resolved without chronic residuals.  Moreover, there is 
no medical evidence of a current left knee disorder.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For all the foregoing reasons, the claim for a left knee 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Migraine headaches

There is no medical evidence - either during service or 
subsequently - of any chronic headache disorder, or even 
complaints of headaches.  

At his personal hearing in May 2004, the veteran testified 
that he believed that his migraine headaches were due to his 
back and cervical spine conditions.  It should be noted that 
service connection has not been established for a cervical 
spine disorder.  

While the premise that migraine headaches may be due to 
service may or may not be proven, it is the province of a 
trained medical professional, not the appellant to draw such 
a conclusion.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Persons without medical training are not competent to comment 
upon medical observations or to make medical diagnoses; such 
statements in this regard-by the veteran, his representative 
or others-are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent, medical evidence that the 
veteran currently has or has ever had a chronic headache 
disorder, service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Further, as the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Higher ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that the current appeal concerning the issues 
relating to right and left lumbar radiculopathy arose from 
the ratings assigned following the initial grant of service 
connection in February 2005 rating decision.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to those 
disabilities throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

A low back disability

The record shows that a rating decision in March 1987 
established service connection for back sprain with 
residuals, spondylolosis, spondylolisthesis, and 
paravertebral myositis as a result of a fall during service 
in January 1986, and assigned a 40 percent rating under Code 
5295.  The veteran's current claim for an increased rating 
for his low back disability was received on April 10, 2002.  
A rating decision in February 2005 denied an increased rating 
for the low back disability, but assigned additional, 
separate ratings for right and left lumbar radiculopathy, 
effective from April 10, 2002.  The regulations provide that 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006) 
(avoidance of pyramiding).  To the effect that neurological 
manifestations of the veteran's lumbar spine disability are 
rated separately, beginning in April 2002, they cannot form 
the basis for an evaluation for the primary low back 
disability from that date.  Accordingly, only the orthopedic 
or musculoskeletal manifestations of the service-connected 
low back disability may be considered.  

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Part 4, Code 5295 (in 
effect prior to September 26, 2003).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion is required for a 40 percent evaluation.  
Code 5292 (in effect prior to September 26, 2003).  

A 50 percent rating is assigned for unfavorable ankylosis of 
the lumbar spine and a 40 percent rating is warranted for 
favorable ankylosis.  Code 5289 (in effect prior to September 
26, 2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating disabilities of the spine.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  

The following General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003, is to be 
used for evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243 (lumbosacral strain is rated 
under new Code 5237), unless a disability under Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The medical evidence shows that, in 1996, the veteran's back 
disability was manifest by significant limitation of motion 
of the lumbosacral spine, with exquisite pain on all 
movements of the lumbar spine.  There was moderate 
paravertebral lumbar muscle spasm and straight leg raise 
testing was positive bilaterally, although no muscle atrophy 
or decreased muscle strength was noted, and reflexes were 
normal.  

On VA compensation examination in August 2003 the veteran 
complained of increased intensity of low back pain, numbness 
in the lower extremities, and urinary urgency without 
incontinence.  He indicated that his low back pain was 
continuous, aching, and deep, and associated with stiffness, 
radiation of the pain, and numbness in the lower extremities.  
The veteran also reported that he needed assistance in 
dressing his lower extremities and that he did not drive his 
car anymore, for fear of losing control of his legs.  The 
examiner noted that the veteran ambulated slowly, with a cane 
and with an antalgic gait.  Forward flexion was possible to 
30 degrees, with pain beyond that point; any amount of 
extension was painful.  Lateral bending was accomplished to 
10 degrees in each direction.  The examiner stated that the 
veteran complained of additional limitation of his low back 
due to pain on repetitive motion, as well as fatigue of the 
low back muscles; the major functional impact, however, was 
increased pain.  

A private examiner noted in October 2003 that anterior 
flexion of the thoracolumbar spine was possible to 80 
degrees; extension of the lumbar spine was accomplished to 20 
degrees and lateral flexion was possible to 20 degrees in 
each direction.  The veteran was able to raise both legs to 
60 degrees, but there was no atrophy, weakness, or tremors in 
any spinal muscles; muscle tone was noted to be adequate.  

The report of a VA Social and Industrial Survey in March 2004 
reflects the veteran's report of back pain and constant 
spasms and states that he had to use a cane for walking 
outside the house; he could not tolerate standing, sitting, 
or walking for long periods of time.  Further, the veteran 
reported that he did not sleep well due to back pain.  

At his May 2004 personal hearing, the veteran did not present 
any testimony specifically concerning any back complaints due 
to his low back disability.  

The veteran again underwent a VA compensation examination in 
June 2004.  His primary complaint at that time referable to 
his low back was constant, severe pain.  He indicated that he 
had seen private physicians several times during the 
preceding year and that the physicians had prescribed 
physical therapy and injections that had provided temporary 
pain control.  The veteran also reported that his daily 
activities produced acute flare-ups of low back pain which 
resulted in functional impairment and lasted 24 hours.  The 
examiner's report noted that the veteran could walk short 
distances (six feet) unaided, but with difficulty, although 
he frequently required crutches or a walker for ambulation.  
The veteran used a thoracolumbar orthosis with no pain 
control.  He further stated that he occasionally needed his 
wife's help to bathe and shave, but he indicated that he was 
totally dependent on her for toileting and dressing.  The 
veteran reported that he had a history of falls due to low 
back pain and that he saw his private physician at such 
times; the private medical records, however, do not reflect 
such falls or physician visits.  On examination, forward 
flexion was accomplished from 0 to 10 degrees, extension from 
0 to 15 degrees.  Lateral flexion was possible from 0 to 15 
degrees on the left and from 0 to 15 degrees on the right.  
Lateral rotation was possible from 0 to 10 percent in each 
direction.  The examiner stated that there was objective 
evidence of painful motion at all degrees of measurement of 
thoracolumbar spine movement.  There was no lumbar muscle 
spasm, but tenderness to palpation in that area was noted.  
The examiner indicated that no physician had prescribed 
strict bedrest for the veteran's symptoms.  

The reports of private MRI examinations of the veteran's 
lumbar spine in March 2002 and October 2004 are both 
consistent with degenerative disc disease of the lumbar spine 
at L5-S1 and the October 2004 indicates additional 
degeneration at L2-3 and L3-4.  

The Board notes that, under either the rating criteria that 
were in effect prior to September 26, 2003, or those that 
became effective on that date, and excluding consideration of 
neurological manifestations, a 40 percent rating is the 
maximum rating that can be assigned for a disability of the 
lumbar spine in the absence of unfavorable ankylosis of the 
lumbar spine or of the entire thoracolumbar spine.  The 
medical evidence shows that no examiner has noted a diagnosis 
or clinical findings indicative of actual ankylosis - either 
favorable or unfavorable - of the lumbar spine or of the 
entire thoracolumbar spine.  However, the report of the June 
2004 VA compensation examination indicates that the veteran 
experienced pain on essentially any movement of the 
thoracolumbar spine.  Arguably, that finding equates with 
effective ankylosis.  Cf. DeLuca v. Brown, 8 Vet. App. 202, 
205-06 (1995).  Nevertheless, inasmuch as the examiner 
indicated that the veteran could achieve 0 degrees of 
flexion, 0 degrees of extension, 0 degrees of both left and 
right bending, and 0 degrees of both left and right rotation 
- a neutral position - any ankylosis of the lumbar or 
thoracolumbar spine that was present was in a favorable 
position.  See Note 5 to the revised rating criteria, supra.  
Thus, unfavorable ankylosis has not been shown.  Accordingly, 
a schedular rating greater than 40 percent, under any 
applicable rating criteria, old or revised, is not warranted.  

In summary, then, the Board concludes that a rating greater 
than 40 percent is not warranted for the service-connected 
low back disability under any provision of the rating 
schedule, either old or revised, at any time during the 
appeal period.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has recently been hospitalized 
specifically for treatment of his low back disability.  
Neither does the record reflect marked interference with 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his low back disability.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for an increased 
rating for the veteran's low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Left and right lumbar radiculopathy

The record shows that the veteran's left and right lumbar 
radiculopathy are manifestations of intervertebral disc 
syndrome.  The disabilities are currently rated under the 
criteria for impairment of the sciatic nerve, Code 8520.  

Severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, is rated 60 percent.  A 40 percent rating 
is warranted for moderately severe incomplete paralysis.  For 
moderate incomplete paralysis, a 20 percent rating is 
assigned.  A 10 percent evaluation is for assignment for mild 
incomplete paralysis.  Code 8520.  The term "incomplete 
paralysis," with peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.   

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293, in 
effect prior to September 23, 2002.  

VA revised the criteria for evaluating intervertebral disc 
syndrome, effective September 23, 2002.  Those criteria 
stated that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Effective September 26, 2003, VA again revised the rating 
criteria.  The revised criteria state:  Evaluate 
intervertebral disc syndrome, Code 5243, (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The rule against pyramiding of ratings, 38 C.F.R. § 4.14, 
applies equally to the issues concerning greater initial 
ratings for left and right lumbar radiculopathy, i.e., the 
ratings cannot be determined using the previous diagnostic 
codes based on limitation of motion or other musculoskeletal 
manifestations, or on the recently added General Rating 
Formula for Diseases and Injuries of the Spine.  

In August 2003, a VA neurological compensation examination 
was conducted.  The veteran's primary complaint at that time 
was of stabbing pain in his left leg, with frequent falls due 
to knee failure.  The examiner indicated that the veteran was 
independent in all activities of daily life and self care.  
On examination, the veteran reported decreased sensation to 
pinprick throughout the entire left leg, in a 
"non-anatomical, dermatomal pattern."  Vibration sense was 
also decreased at the left ankle and knee levels, compared to 
the right.  Straight leg raise testing for both legs at 90 
degrees would elicit back pain, but no radicular pain 
extension.  The left thigh was slightly smaller in 
circumference than the right thigh; the left ankle reflex was 
slightly reduced.  The examiner stated that the veteran's 
symptoms were suggestive of left radicular involvement, 
pending electrodiagnostic studies.  Following 
electrodiagnostic studies, the examiner commented that there 
was objective evidence of radiculopathy or neuropathy.  

The veteran was hospitalized in September 2003 at a private 
facility to evaluate neurological symptoms in his upper and 
lower extremities.  The examiner noted the veteran's history 
of severe low back pain with radiation to both lower 
extremities, accompanied by numbness, swelling, and tingling 
around his knees and toes.  Straight leg raise testing at 
that time was positive at 60 degrees on the right and at 40 
degrees on the left.  Achilles reflex was normal on the 
right, but absent on the left.  Lower extremity range of 
motion was noted to be full and muscle strength was reported 
to be good.  The examiner diagnosed severe lumbosacral 
sprain.  Electromyography during that hospitalization 
reportedly showed findings compatible with left L5-S1 
radiculopathy.  

An October 2003 private neurologist's report states that the 
veteran had recently begun experiencing unabated low back 
pain that radiated to both legs.  On examination, there was 
no sensory deficit.  There was no weakness, atrophy, or 
tremors in any tested muscles.  Straight leg raising was 
possible to 60 degrees bilaterally.  The only pertinent 
abnormal clinical finding noted was an absent left Achilles 
reflex.  

The report of a December 2003 Social Security Administration 
(SSA) general medical examination records the veteran's 
complaint of low back pain, but states that examination of 
his motor system, his sensory system, and reflexes was 
normal.  The examiner's diagnoses included herniated nucleus 
pulposus at L5-S1 with radiculopathy.  The report of an SSA 
neurological examination in March 2004 notes the veteran's 
complaint of a moderate dull ache in his low back, worsened 
by motion and Valsalva, radiating to the lower extremities.  
The only pertinent abnormal clinical findings were an 
inability to walk on heels and toes and absent Achilles 
reflexes bilaterally; the examiner commented that the veteran 
could ambulate for activities of daily living, but not for 
exercising.  He could lift and carry objects up to 
10-15 pounds, but could not push or pull objects adequately.  

The veteran testified at his May 2004 personal hearing that 
his legs would sometimes become numb and he couldn't feel 
them.  He testified similarly at his May 2006 personal 
hearing before the Board at the RO.  

A VA neurological compensation examination was conducted on 
June 30, 2004.  the examiner noted the veteran's complaint of 
constant, severe, localized low back pain associated with 
frequent numbness and tingling on the plantar aspect of his 
feet.  The report does not reflect any complaints concerning 
flare-ups of radiating pain, only of low back pain.  On 
examination, there was diminished sensation to pinprick and 
light touch in the legs in a non-dermatomal pattern.  The 
report indicates that the veteran's pain was apparently non-
radicular.  Motor examination and straight leg raise testing 
were reportedly normal.  Knee and ankle jerks were 
hyperreflexive bilaterally.  The examiner stated that no 
medical certificate for strict bedrest had been issued.  The 
examiner's diagnoses included clinical bilateral lumbar 
radiculopathy secondary to low back sprain with 
spondylolisthesis of L5 with lumbar paravertebral myositis.  

There is no medical evidence that the veteran has had any 
episodes of incapacitation due to neurological manifestations 
of his low back disability for which a physician has 
prescribed bedrest, and the veteran has not contended that he 
has had any such episodes.  Therefore, a compensable rating 
for left or right lumbar radiculopathy is not warranted under 
the provisions of revised Code 5243 or under Code 5293 as in 
effect beginning September 23, 2002.  

However, examiners as early as August 2003 recorded the 
veteran's complaint that his low back pain radiated into his 
legs.  Although electrodiagnostic studies at that time did 
not initially show left-sided radiculopathy, examiners 
beginning in September 2003 definitely diagnosed left lumbar 
radiculopathy.  Nevertheless, few abnormal clinical findings 
indicative of a neurological deficit in the left leg have 
been reported at any time during the appeal period.  More 
importantly, the veteran has not expressed significant 
complaints other than radicular-type pain and numbness in his 
left leg.  In view of the noted complaints and considering 
the absence of evidence of incapacitating episodes due to the 
disability, the Board finds that the degree of impairment due 
to left lumbar radiculopathy is consistent with not more than 
mild intervertebral disc syndrome throughout the appeal 
period.  

Thus, no more than a 10 percent rating is warranted for left 
lumbar radiculopathy under the provisions of Code 5293 as in 
effect prior to September 23, 2002.  Further, the Board finds 
that the veteran's sensory complaints are equivalent to no 
more than mild incomplete paralysis of the sciatic nerve, 
warranting no more than a 10 percent rating under Code 8520.  

Although electrodiagnostic studies in 2003 did not show 
right-sided lumbar radiculopathy, and although a definite 
diagnosis of right-sided (i.e., bilateral) lumbar 
radiculopathy was not assigned until June 2004, the veteran 
has consistently complained of low back pain that radiated 
into both legs.  Moreover, more recent electrodiagnostic 
studies and radiological studies have been consistent with 
right-sided lumbar radicular pathology.  Clearly, while a 
definite diagnosis was not assigned until later, based 
primarily on further electrodiagnostic studies, the veteran 
has had manifestations of right lumbar radiculopathy since 
April 2002 (the effective date for the assignment of a 
separate rating for right lumbar radiculopathy).  Moreover, 
the Board finds that his complaints of radicular pain and 
numbness are equivalent to mild incomplete paralysis of the 
sciatic nerve, warranting a 10 percent rating, and no more, 
under Code 8520.  

Therefore, the Board finds that the veteran's documented 
symptoms referable to right lumbar radiculopathy reflect mild 
intervertebral disc syndrome throughout the appeal period, 
warranting a 10 percent rating under Code 5293 as in effect 
prior to September 23, 2002.  In the absence of pertinent 
abnormal clinical findings or more significant 
symptomatology, however, the Board finds that a 20 percent 
initial rating, consistent with moderate impairment, under 
either Code 5293 or Code 8520, is not warranted.  See 
38 C.F.R. § 4.7 (2006).  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  Although the veteran was 
hospitalized in September 2003, his neurological symptoms at 
that time primarily concerned his upper extremities - 
disabilities that are not service-connected.  The record does 
not reflect marked interference with employment.  The veteran 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of his lumbar radiculopathy.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of extraschedular ratings.  38 C.F.R. 
§ 3.321(b)(1); see Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 6-96.  

In summary, then the Board concludes that a 10 percent 
initial rating is allowed for right lumbar radiculopathy 
prior to June 30, 2004, but that initial ratings greater than 
10 percent for right lumbar radiculopathy beginning June 30, 
2004, and for left lumbar radiculopathy are denied.  

Residuals of a fracture of the left carpal navicular bone

VA's rating schedule does not provide specific diagnostic 
criteria for evaluating residuals of a fracture of the carpal 
navicular bone.  However, in such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2006).  We conclude that 
residuals of a fracture of the veteran's left carpal 
navicular bone should be rated on the basis of limitation of 
motion of the wrist, since that is the only criterion 
established in the rating schedule for evaluating a wrist 
disability.  

The regulations provide that limitation of motion of the 
wrist is to be rated as follows: with dorsiflexion limited to 
less than 15 degrees or palmar flexion limited in line with 
forearm, a 10 percent rating is assigned for either the major 
or minor extremity.  Code 5215.  

A VA compensation examiner in August 2003 described the 
veteran's report of constant, moderate, localized pain in the 
area of the left carpal navicular on the dorsum of the wrist.  
The veteran indicated that the pain radiated to the left 
forearm when grabbing objects with the left hand.  He also 
reported constant numbness of the fingers of the left hand, 
as well as loss of strength of the left hand.  He stated that 
he had had no emergency room visits due to severe left wrist 
pain during the previous year.  The veteran did reportedly 
see a private neurologist who started him on an exercise 
program.  On examination, 40 degrees of dorsiflexion of the 
left wrist was possible, with 40 degrees of palmar flexion; 
the examiner noted that 70 degrees of flexion was possible in 
each direction for the right wrist.  The examiner stated that 
there was painful motion of the left wrist "from the first 
degree to the last degree of the range of motion measured."  
It was also noted that the veteran was additionally limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use of the left wrist.  The examiner indicated 
that the impairment due to the left wrist had a "major 
functional impact," reportedly causing the veteran to miss 
work on several occasions.  However, the also stated that the 
veteran's left wrist was functional and caused no limitation 
in his job, because he used his non-dominant right hand to do 
his job.  

Private treatment reports dated from October to December 2003 
and the report of an SSA examination in March 2004 reflect 
diagnoses of a herniated cervical disc at C5-6, with cervical 
radiculopathy, and of bilateral carpal tunnel syndrome.  The 
veteran's symptoms reportedly included pain, numbness, and 
weakness of both hands.  Tinel's sign was positive 
bilaterally.  

Another VA wrist examination was conducted in December 2005.  
The veteran complained of frequent swelling of the left hand, 
decreased strength, and constant pain in the left wrist, as 
well as numbness in both hands.  He reported difficulty with 
activities such as shaving, tying his shoes, and buttoning 
his pants.  On examination, left wrist dorsiflexion was 
possible to 35 degrees and palmar flexion was accomplished to 
40 degrees.  There was tenderness to palpation at the "snuff 
box" (over the navicular bone).  The veteran winced with 
pain on strength testing of his left hand.  The examiner 
commented that, on repetitive use of the left wrist, range of 
motion was additionally limited by pain, but not by fatigue, 
weakness, or lack of endurance.  

At his May 2006 personal hearing before the Board, the 
veteran testified that he wore a brace on his left wrist 
because, without the brace, "it hurts if I move it 
anywhere."  He also complained of weakness in his left hand.  

The Board recognizes that carpal tunnel syndrome of the left 
wrist (and also the right wrist) has been diagnosed, but 
service connection for that disorder has not been 
established.  When examining the veteran's left wrist, 
examiners have noted the diagnosis of carpal tunnel syndrome, 
but they have not clearly distinguished which symptoms are 
due to that diagnosis and which are service-connected 
residuals of the fracture of the left navicular bone.  

However, although the August 2003 VA examiner indicated that 
any movement of the left wrist was painful, the December 2005 
examiner did not specifically comment on objective evidence 
of painful movement of the wrist.  Nevertheless, the latter 
examiner did report that the veteran winced with pain on 
strength testing of the left hand.  

Nevertheless, all examiners have attributed the veteran's 
complaints of pain in his left wrist to residuals of the 
fractured navicular bone.  Moreover, both VA examiners noted 
limitation of motion of the left wrist, although not to the 
degree required for a 10 percent rating under Code 5215.  
Further, both VA examiners stated that there was additional 
limitation of motion due to pain on repetitive motion of the 
left wrist.  

Considering the above medical evidence, particularly in light 
of the Court's holding in DeLuca and the provisions of 
38 C.F.R. §§ 4.40, 4.45, and affording the veteran the 
benefit of the doubt, 38 U.S.C.A. § 5107(b), the Board finds 
that the manifestations of residuals of a fracture of the 
left carpal navicular bone more nearly approximate the 
criteria for a 10 percent rating under Code 5215.  38 C.F.R. 
§ 4.7.  However, without any ankylosis of the left wrist (see 
Code 5214) - which hasn't been shown in this case - such a 
10 percent rating is the maximum schedular rating that can be 
assigned.  

Considering the possibility of an extraschedular evaluation, 
however, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of residuals of his left carpal navicular fracture 
since his separation from service.  Neither does the record 
reflect marked interference with employment due to the 
disability.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his service-connected left wrist 
disability.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); see Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In summary, then, the Board concludes that the criteria are 
met for an increased rating to 10 percent for residuals of a 
fracture of the left carpal navicular bone.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5215.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for migraine headaches is denied.  

An increased rating for a low back disability, currently 40 
percent, is denied.  

An initial rating greater than 10 percent for left lumbar 
radiculopathy is denied.  

A 10 percent rating for right lumbar radiculopathy prior to 
June 30, 2004, is allowed, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial rating for right lumbar radiculopathy greater than 
10 percent from June 30, 2004, is denied.  

A 10 percent rating for residuals of a fracture of the left 
carpal navicular bone is allowed, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

Service connection for a psychiatric disability was denied in 
a March 2004 rating decision because the medical evidence 
showed that the veteran's psychiatric disorder was 
attributable to a combination disabilities, some of which 
were not service-connected.  One of the non-service-connected 
disabilities was left lumbar radiculopathy.  As discussed 
above, separate ratings were assigned for right and left 
lumbar radiculopathy by a rating decision in February 2005, 
and the Board has herein allowed a greater initial rating, 
prior to June 30, 2004, for right lumbar radiculopathy.  The 
record does not reflect that the RO has considered the 
veteran's service connection claim in light of the 
subsequently-assigned additional ratings for lumbar 
radiculopathy as manifestations of the veteran's service-
connected back disability.  

In addition, because the issue concerning service connection 
for a psychiatric disorder remains pending and because the 
Board has herein granted an higher ratings for two of the 
service-connected disabilities, it would be prejudicial to 
the veteran for the Board to consider his claim for a total 
disability rating based on individual unemployability without 
first affording the RO an opportunity to do so.  Appellate 
review of that issue, then, is deferred pending completion of 
the actions requested in this remand.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following additional actions:  

1.  Schedule the veteran for a 
psychiatric examination.  Make the claims 
file available to the examiner, who must 
review the file in conjunction with the 
examination.  Request that the examiner's 
report set forth in detail all current 
psychiatric symptoms, clinical findings, 
and diagnoses.  Request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any current 
chronic acquired psychiatric disorder is 
attributable to the veteran's service-
connected disabilities, including low 
back sprain with spondylolosis, 
spondylolisthesis, and paravertebral 
myositis; left and right lumbar 
radiculopathy; and residuals of a 
fracture of the left carpal navicular 
bone.  If it is concluded that a current 
psychiatric disorder is attributable to 
both service-connected and non-service-
connected disabilities, the examiner 
should indicate, to the extent possible, 
the amount of the psychiatric disorder 
that is attributable to service-connected 
disorders and the amount that is 
attributable to non-service-connected 
disorders.  If it is concluded that any 
current psychiatric disability is 
attributable to the veteran's service-
connected disabilities, the examiner 
should provide an opinion as to the 
effect that the psychiatric has on his 
ability to secure and maintain 
substantially gainful employment.  The 
opinions must include appropriate 
rationale.  

2.  Then again consider the issue of 
entitlement to service connection for a 
chronic acquired psychiatric disorder, 
including as secondary to the veteran's 
service-connected disabilities.  

3.  Then schedule the veteran for a 
general medical examination.  Make the 
claims file available to the examiner, 
who must review the file in conjunction 
with the examination.  Request that the 
examiner's report set forth in detail all 
current symptoms and clinical findings 
attributable to the veteran's service-
connected disabilities.  Request that the 
examiner provide an opinion as to the 
effect that the veteran's service-
connected disabilities have on his 
ability to secure and maintain 
substantially gainful employment.   The 
opinion must include appropriate 
rationale.  

4.  Then again consider the issue of 
entitlement to a total disability rating 
based on individual unemployability.  If 
action taken on any issue remains adverse 
to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


